
	

113 HR 1136 IH: Violence Against the Homeless Accountability Act of 2013
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1136
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Ms. Lee of
			 California, Mr. Johnson of
			 Georgia, Mr. Danny K. Davis of
			 Illinois, Ms. Norton,
			 Ms. Wilson of Florida,
			 Mr. Rangel,
			 Mr. Hastings of Florida,
			 Mrs. Napolitano,
			 Mr. Grijalva,
			 Mr. Lewis,
			 Mr. Gutierrez, and
			 Ms. Loretta Sanchez of California)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Hate Crime Statistics Act to include crimes
		  against the homeless.
	
	
		1.Short titleThis Act may be cited as the
			 Violence Against the Homeless
			 Accountability Act of 2013.
		2.Inclusion of
			 homelessSection 1(b) of the
			 Hate Crime Statistics Act (28 U.S.C. 534 note) is amended—
			(1)in paragraph (1),
			 by inserting homeless status, after sexual
			 orientation,; and
			(2)by adding at the
			 end the following:
				
					(6)As used in this
				subsection, the term homeless status with respect to an
				individual, refers to an individual who—
						(A)lacks a fixed, regular, and adequate
				nighttime residence; or
						(B)has a primary nighttime residence that
				is—
							(i)a public or private place not designed for,
				or ordinarily used as, a regular sleeping accommodation for human beings,
				including cars, parks, public spaces, abandoned buildings, substandard housing,
				bus or train stations, or similar settings;
							(ii)a supervised publicly or privately operated
				shelter designed to provide temporary living accommodations, including motels,
				hotels, congregate shelters, and transitional housing; or
							(iii)housing of other persons in which the
				individual is temporarily staying due to loss of housing, economic hardship, or
				a similar
				reason.
							.
			
